Citation Nr: 0815789	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for the aforementioned disorders.  
The denial of service connection for hepatitis C was 
confirmed in an additional RO decision dated in May 2005.

In March 2008, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In March 2008, the veteran waived RO consideration of his 
additional evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
hepatitis C was incurred during active service.

3.  The evidence of record demonstrates the veteran does not 
have chloracne as a result of any established event, injury, 
or disease during active service.


CONCLUSIONS OF LAW

1.  The veteran's presently diagnosed hepatitis C was 
incurred during his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(d) 
(2007).

2.  Chloracne was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2004, October 2004, and June 2005.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

If a veteran was exposed to an herbicide agent during 
service, chloracne is presumed service-connected even if 
there is no record of such disease during service, provided 
that the requirements of 38 C.F.R. § 3.307(a)(6)(ii) and 38 
C.F.R. § 3.307(d) regarding the time in which the 
disabilities must manifest and the rebuttal of the 
presumption are also satisfied.  38 C.F.R. § 3.309(e) (2007).  

Chloracne shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service for service connection to be 
granted on a presumptive basis.  38 C.F.R. § 3.309(a)(6)(ii) 
(2007).

However, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hepatitis C

Service treatment records are negative for any signs, 
symptoms, or treatment for hepatitis C.  The veteran stated 
on the August 1971 separation physical report that he was in 
good health.

A service citation shows that the veteran was awarded the 
Bronze Star Medal (First Oak Leaf Cluster) with "V" device 
for heroic actions on March 24, 1971.  The citation states 
that while a landing zone was under heavy mortar and 
artillery fire, the veteran exposed himself to enemy fire 
while bringing wounded men to the landing zone.  He waved off 
the medevac helicopter due to massive artillery 
concentration.  When a lull in the artillery attack came, the 
veteran brought in the helicopter and moved the wounded men 
into the medevac while the artillery fire resumed.

During a May 2004 VA Agent Orange exam, the veteran tested 
positive for hepatitis C antibodies.  Private medical 
correspondence from September 2004 states that the diagnosis 
of hepatitis C was confirmed at VA with a hepatitis C RNA by 
PCR test.  It was noted that the veteran had a history of a 
transfusion during Vietnam in the 1970s.  The veteran 
reported no history of IV drug use and only drank socially in 
the past.  He had no tattoos.  

Dr. R.B.P., M.D., stated in November 2004 that the veteran's 
only risk factor was a tour of duty in Vietnam.  It was noted 
that the veteran had no history of blood transfusions, no 
history of drug use, no contact with anyone who is hepatitis 
C positive, no tattoos, and no other association with needle, 
blood, or blood products.  The doctor opined that the veteran 
appeared to have chronic hepatitis C probably from the 
Vietnam era.  The doctor mentioned that he spent 24 years on 
active duty and started his career off of the coast of 
Vietnam, so he was very familiar with Hepatitis C and Vietnam 
Veterans.

In the veteran's responses to the VA Risk Factors for 
Hepatitis C Questionnaire dated January 2005, he said he had 
never used intravenous drugs.  He had never used intranasal 
cocaine, engaged in high-risk sexual activity, had 
hemodialysis, or have any tattoos or body piercings.  He said 
he had never shared toothbrushes or razorblades, and he had 
never had acupuncture with non-sterile needles.  He recounted 
getting a blood transfusion in the field by a Vietnamese 
corpsman after a combat injury in 1970.  He indicated that he 
had no transfusions other than in the service.  He also said 
that he had never been a health care worker, but he may have 
been exposed to contaminated blood or fluids during Vietnam.  
He stated that it was not possible for him to be exposed at 
any other time.

On VA examination in April 2005, the veteran said that he had 
been given a blood transfusion after having been grazed by a 
bullet while in Vietnam.  He said that the transfusion was 
done in a field hospital by a Vietnamese corpsman.  He was 
not evacuated from the field.  He said that he rarely drank 
beer.  It was noted that the veteran had no other risk 
factors besides a blood transfusion while in Vietnam.  
Following examination, the examiner opined that the veteran 
had hepatitis C, but his history of getting it from a blood 
transfusion in the field by a Vietnamese corpsman for a non-
life threatening wound was highly suspect.  The examiner 
reasoned that any corpsman with basic knowledge would have 
had the veteran bandage his own wound.  It was noted that 
blood products were in short supply and would not have been 
given for superficial wounds.  The examiner opined that the 
veteran's suggestion that he had blood exposure in helping 
wounded off of the battlefield was possible but of very low 
risk for exposure to hepatitis C.  The examiner stated that 
the only possible exposure was a very low risk of splash 
exposure to blood in helping the wounded off of the 
battlefield, but that explanation would be to the point of 
conjecture.

In his July 2005 notice of disagreement, the veteran stated 
that in March 1971, he was grazed by a bullet and covered in 
blood from assisting wounded Vietnamese.  He said that after 
the fighting died down, he was treated by a Vietnamese medic.

During his March 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he was exposed 
to blood and gave and received blood during combat in 
Vietnam.  He said that his hepatitis C might have been 
diagnosed earlier, but he had been told by the Red Cross that 
he could not donate blood due to previously having Malaria.  
He reiterated that he did not have any other risk factors 
besides being exposed to blood in Vietnam.  He had never been 
an alcoholic, and he had never worked in any type of medical 
field.  He worked in construction.

As a preliminary matter, the Board finds that having received 
the Bronze Star with a "V" device, the veteran engaged in 
combat while serving in Vietnam.  Thus, VA shall accept as 
sufficient proof of service-connection of hepatitis C 
satisfactory lay or other evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).

The veteran has provided such evidence.  The veteran's Bronze 
Star with "V" device citation shows that the veteran was 
exposed to wounded men while under heavy artillery fire.  In 
his interviews with a private physician, a VA examiner, and 
during his personal hearing, the veteran has provided 
consistent details regarding his experiences in March 1971.  
The veteran, Dr. P., and the VA examiner all commented on the 
lack of any other risk factors.  Dr. P.'s November 2004 
letter provides a medical link between the veteran's 
hepatitis C and his active service.  After reviewing the 
claims file and interviewing the veteran, the April 2005 VA 
examiner said that the only possible exposure to hepatitis C 
was splash exposure to blood in helping the wounded off of 
the battlefield.  As the veteran has provided lay testimony 
consistent with the conditions of combat in Vietnam, medical 
evidence indicating a link between his hepatitis C and his 
active service, and the complete absence of other risk 
factors, the Board accepts his testimony as sufficient proof 
of service incurrence.  Id.

As the April 2005 VA examiner and November 2004 private 
doctor provided a diagnosis of hepatitis C confirmed by C RNA 
testing and the combat veteran has provided satisfactory lay 
evidence of service incurrence, the Board finds that with 
resolving all doubt in the veteran's favor, service 
connection for hepatitis C is warranted.

Chloracne

Service treatment records are negative for any signs, 
symptoms, or treatment for chloracne.  The August 1971 
separation physical report indicates that the veteran had 
normal skin.  The veteran stated on the report that he was in 
good health.

A private medical record from August 1971 states that the 
veteran had two epidural cysts on his face and one on his 
left buttock.  Cysts were noted in the left ear, near the 
left eye and on the left upper leg.  A March 1972 note 
indicates that the veteran's lip was swollen.
In February 1996, the veteran complained to a private 
examiner that he had spots on both of his hands for about 
three or four years.  The examiner observed white scaly 
patches on both of the veteran's hands.  A private ultrasound 
administered in July 2002 revealed a ganglion cyst on the 
veteran's right wrist.

During the veteran's May 2004 VA Agent Orange exam, the 
veteran reported recurrent lesions on his arms and the back 
of his hands that would scab over and leave scars.  He said 
that he experienced these lesions since returning from 
Vietnam, and doctors had been unable to give him a diagnosis.  
The examiner noted skin lesions suggestive of chloracne on 
the veteran's arms and back.  It was noted that the veteran 
had moderate to severe chloracne that was probably related to 
Agent Orange exposure.  The VA medical center sent the 
veteran correspondence in July 2004 that stated that he had 
chloracne that may be related to Agent Orange exposure.

The veteran stated in September 2004 that he had skin 
problems since his time in service.  He said that he did not 
know what the rash was, and it was not diagnosed until his 
July 2004 Agent Orange examination.

During his March 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran stated that he did not notice 
that he had cysts or a rash while he was in the service.  He 
said that about six months after he got out of the military, 
he had cysts removed from behind his ear and off of his 
cheek.  He reported cysts on his arms and between his toes.  
He indicated that the cysts had never been formally diagnosed 
as chloracne.  He also reported that when his first cyst 
appeared, he had a dramatically swollen lip.  He said that 
what he had on his back and between his toes was called 
cysts.

Based on the evidence of record, the Board finds that service 
connection for chloracne cannot be established on a 
presumptive basis.  According to 38 C.F.R. § 3.309(a)(6)(ii), 
service connection for chloracne can only be established on a 
presumptive basis if chloracne becomes manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military service.  In this case, while the evidence of 
record shows that the veteran had epidural cysts within a 
year of discharge, there is no diagnosis of chloracne until 
May 2004.  As the evidence does not show that the veteran had 
chloracne to a compensable level within a year after exposure 
to an herbicide agent in August 1971, service connection for 
chloracne cannot be granted on a presumptive basis.

The Board has also considered whether service connection for 
chloracne could be established on a direct basis.  The 
May 2004 VA Agent Orange examiner indicated that the 
veteran's chloracne was probably related to Agent Orange 
exposure, and a July 2004 letter from the VA said that the 
veteran had chloracne that may be related to Agent Orange.  
However, the Court has held that the use of equivocal 
language such as "possible" makes a statement by an examiner 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).

Also, the May 2004 Agent Orange examiner did not have access 
to the veteran's military or private medical treatment 
records.  It appears that the examiner formed his opinion 
from the veteran's recited history.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion on when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)  Thus, while the May 2004 Agent Orange examination 
provides competent medical evidence regarding the veteran's 
current symptoms, it does not provide a competent medical 
nexus between those symptoms and any established event, 
injury, or disease from active service as it relies on the 
veteran's unsubstantiated account of his medical history.

The Board finds the absence of a diagnosis of chloracne in 
the service treatment records and private medical records 
persuasive that any possible current chloracne is not a 
result of the veteran's active service.  The service 
treatment records do not show any complaints or treatment for 
chloracne.  The August 1971 separation physical revealed 
normal skin.  The first medical evidence of a diagnosis of 
chloracne is dated in May 2004-over 33 years after the 
veteran left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of direct service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Additionally, the veteran stated in his 
March 2008 that none of his private examiners had given him a 
diagnosis of chloracne.  Without a competent medical link 
between a current disorder and any established symptom, 
diagnosis, or event from active service, service connection 
cannot be granted on a direct basis.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As mentioned previously, the Board considers the veteran a 
combat veteran, and the Board has considered the provisions 
of 38 U.S.C.A. § 1154(b) concerning combat veterans.  
However, pertinent case law provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  As discussed previously, while the 
May 2004 Agent Orange examination provides competent evidence 
regarding the veteran's current symptoms, it does not provide 
competent evidence of a medical link between those symptoms 
and any established event or injury during active service as 
it was based on the veteran's unsubstantiated account of his 
history.  None of the other evidence of record provides a 
competent link between the veterans's claimed chloracne and 
his active service.  Thus, the evidentiary burden regarding a 
nexus to service has not been met, and service connection on 
a direct basis is not warranted.

While the veteran may believe his claimed chloracne was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for chloracne is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


